622 F. Supp. 2d 1382 (2009)
In re ANDROGEL ANTITRUST LITIGATION.
MDL No. 2060.
United States Judicial Panel on Multidistrict Litigation.
June 5, 2009.

ORDER DEEMING MOTION MOOT
Before the Panel is a motion by plaintiffs Stephen L. LaFrance Holdings, Inc., and Stephen L. LaFrance Pharmacy, Inc. (d/b/a SAJ Distributors), seeking centralization, pursuant to 28 U.S.C. § 1407, of the four actions on the attached schedule in the District of New Jersey for coordinated or consolidated pretrial proceedings.[1] This matter was considered by the Panel at its hearing session in Louisville, Kentucky, on May 28, 2009. The Panel has now been advised that the listed District of New Jersey action was transferred to the Northern District of Georgia, pursuant to 28 U.S.C. § 1404, in an order filed on June 3, 2009, thus depriving this litigation of its multidistrict character.
IT IS THEREFORE ORDERED that the motion for transfer under 28 U.S.C. § 1407 is DEEMED MOOT.

SCHEDULE A
Northern District of Georgia

Rochester Drug Co-Operative, Inc. v. Unimed Pharmaceuticals, Inc., et al., C.A. No. 1:09-956

Louisiana Wholesale Drug Co., Inc. v. Unimed Pharmaceuticals, Inc., et al., C.A. No. 1:09-957

Meijer, Inc., et al. v. Unimed Pharmaceuticals, Inc., et al, C.A. No. 1:09-958
District of New Jersey

Stephen L. LaFrance Pharmacy, Inc., et al. v. Unimed Pharmaceuticals, Inc., et al, C.A. No. 2:09-1507
NOTES
[1]  The motion originally encompassed three actions in the Central District of California; however, the Central District of California transferred those actions to the Northern District of Georgia pursuant to 28 U.S.C. § 1404.